Motion Denied and Order filed August 30, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00556-CV
                               NO. 14-16-00578-CV
                                    ____________

                   IN THE INTEREST OF A.L.H., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-00466J

                                      ORDER

      These are consolidated, accelerated appeals from a judgment in a suit in which
the termination of the parent-child relationship is at issue (“parental termination
case”). The notices of appeal were filed on July 15, 2016 and July 21, 2016.
Appellants have established indigence or are presumed to be indigent. See Tex. R.
App. P. 20.1(a). The reporter’s record was originally due within 10 days after the
notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). Through
extensions granted to appellants and the court reporter, the reporter’s record was
most recently due on August 25, 2016. When we granted the last extension, we noted
that no further extensions would be granted. The record has not been filed. On
August 25, 2016, Jill Bartek, the official court reporter for the 313th District Court,
filed a further motion for extension of time to file the reporter’s record.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). The trial court must direct the court reporter to immediately
commence the preparation of the reporter’s record and must arrange for a substitute
reporter, if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      The motion for extension to file the reporter’s record is DENIED. We order
Jill Bartek, the official court reporter, to file the record in this appeal on or before
September 2, 2016. If Bartek does not timely file the record as ordered, the court
will issue an order requiring her to appear at a hearing to show cause why the record
has not been timely filed and why she should not be held in contempt of court for
failing to file the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.



                                    PER CURIAM